Citation Nr: 1131029	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1998 to November 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in part, denied entitlement to service connection for bilateral hearing loss.

The claim was previously before the Board in June 2011 and remanded for additional development.  The Board notes that at the time of the July 2011 Board remand, the issues of entitlement to service connection for back and right knee disabilities were also remanded for additional development.  In a July 2007 decision, service connection for back and right knee disabilities was granted.  Thus, the appeals with regard to these issues are considered satisfied and they are no longer before the Board. 


FINDING OF FACT

Competent medical evidence establishes that the Veteran does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

Claimed bilateral hearing loss was not incurred in or aggravated by service, nor may service incurrence of an organic disease of the nervous system (sensorineural hearing loss) be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below, this claim lacks legal merit in the absence of a diagnosed disability; therefore, VA's duties to notify and assist are not applicable to this particular claim on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Even so, the Board notes that a January 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his service-connection claim, as well as what information and evidence must be submitted by him, what information and evidence would be obtained by VA, and the need for him to advise VA of and to submit any evidence in his possession that was relevant to the claim.  This letter also provided notice of how disability ratings and effective dates are established, if service connection is granted, consistent with the holding in Dingess.  Thus, it met VA's content of notice and timing of notice requirements.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records have been obtained and associated with his claims file.  In compliance with the Board's June 2010 remand, he was asked to provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to his claim that was not currently of record.  The Veteran did not respond.  He has also been provided with a VA audiology examination in August 2010 to determine whether he has hearing loss and, if so, whether it is related to service.  In June 2011 the claim was readjudicated and a supplemental statement of the case was issued in July 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's June 2010 remand with regard to the issue decided on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.  Finally, as a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating the claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system (sensorineural hearing loss), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran contends he is entitled to service connection for bilateral hearing loss incurred as a result of noise exposure during active service.  The Veteran's DD Form 214 reflects that he was an Aerospace Ground Equipment Craftsman for nine years and seven months.  Thus, the Veteran likely had significant noise exposure while serving in the military. 

Service treatment records are silent for any complaints or diagnosis of, or treatment for, hearing loss.  In-service audiograms revealed pure tone thresholds, in decibels, were as follows:





HERTZ


Date

500
1000
2000
3000
4000
October 1997
RIGHT
0
0
0
5
5

LEFT
0
0
0
0
0
November 1998
RIGHT
10
5
0
0
0

LEFT
5
0
0
0
0
April 1999
RIGHT
10
0
0
0
0

LEFT
5
0
0
0
0
March 2000
RIGHT
5
0
0
0
0

LEFT
5
0
0
0
0
February 2001
RIGHT
5
0
-5
-5
0

LEFT
10
0
-5
0
0
February 2004
RIGHT
10
0
0
0
0

LEFT
5
0
-5
5
0
December 2004
RIGHT
10
5
5
5
5

LEFT
0
-5
-5
0
10
November 2005
RIGHT
0
0
0
-10
-5

LEFT
-5
-5
-5
0
5
November 2006
RIGHT
10
5
5
5
15

LEFT
10
0
0
5
5

During an August 2010 VA examination, the Veteran had no particular problems concerning hearing sensitivity, complaints of tinnitus, history of ear disease, ear surgery, trauma, nor did he report vertigo, gait or balance disorders.  The Veteran stated that he was exposed to hazardous noise levels while in service, but added that hearing protection was mandated and utilized as necessary.  He further denied a 

history of significant civilian occupational or recreational noise exposure.  Upon examination, pure tone audiometry test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
5
10

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and of 98 percent in the right ear.  The examiner reported that pure tone audiometry revealed normal hearing sensitivity from 250 through 8000 Hertz bilaterally; speech recognition was excellent; and middle ear function was normal.  

Analysis

As shown above, the in-service and the post-service audiometric and speech recognition testing results do not establish a current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  Significantly, the Veteran has not presented competent, probative evidence with numerical audiometric testing results that meet the requirements of that regulation for either ear.  Therefore, the Board finds that the Veteran does not have a hearing loss disability in either ear for VA purposes.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the competent, probative evidence establishes that the Veteran does not have hearing loss to the extent needed to constitute a disability under section 3.385, the current disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-evidence of current disability-has not been met.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


